Citation Nr: 1605191	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a schedular rating in excess of 10 percent for lumbosacral strain, from November 8, 2008 to March 13, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran served in the U.S. Army National Guard, including on periods of active duty for training (ACDUTRA) from September 1999 to November 1999 and from September 2003 to December 2003.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, granted the Veteran service connection for lumbosacral strain with right leg radiculopathy and assigned that disability an initial 10 percent rating, from November 3, 2008.

By Decision Review Officer Decision dated April 2013, the RO increased the 10 percent rating to 20 percent, from March 13, 2013, and assigned the Veteran a separate 10 percent rating for right lower extremity (RLE) radiculopathy secondary to the lumbosacral strain.  

In February 2015, the Board continued the initial 10 percent schedular rating assigned the Veteran's lumbosacral strain, from November 8, 2008 to March 13, 2013, the initial 20 percent schedular rating assigned the same disability for the period beginning thereafter, and the initial 10 percent schedular rating assigned the RLE radiculopathy.  As well, the Board remanded to the Agency of Original Jurisdiction (AOJ) claims of entitlement to an extraschedular rating for lumbosacral strain and RLE radiculopathy and entitlement to a total disability rating based on individual unemployability (TDIU).  

The Veteran appealed that portion of the Board's February 2015 decision continuing the 10 percent schedular rating assigned her lumbosacral strain, from November 8, 2008 to March 13, 2013, to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2015, based on a Joint Motion For Partial Remand (JMFPR), with which Robert V. Chisholm, Esq., assisted the Veteran, the Court remanded this claim to the Board for action consistent with the terms of the JMFPR.  

The claims of entitlement to an extraschedular rating for lumbosacral strain and RLE radiculopathy and entitlement to TDIU remain in remand status.    

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. Review of this appeal therefore contemplates not only the physical claims file but also both electronic records.


FINDINGS OF FACT

1.  From November 8, 2008 to February 23, 2011, the Veteran exhibited low back pain, worse after certain activity, and forward flexion of the thoracolumbar spine limited to at worst 70 degrees, including on repetitive use.

2.  Beginning on February 24, 2011, the Veteran exhibited forward flexion of the thoracolumbar spine limited to 60 degrees with pain. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial schedular rating in excess of 10 percent for lumbosacral strain, from November 8, 2008 to February 23, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code (DC) 5237 (2015).


2.  The criteria for entitlement to an initial 20 percent schedular rating for lumbosacral strain, from February 24, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his or her own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on her behalf, or that she should be afforded another VA examination based on the inadequacy of any she underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless). 

II.  Analysis

The Veteran seeks a higher initial rating for her lumbosacral strain for the period extending from November 8, 2008 to March 13, 2013.  According to the JMFPR, there is evidence in the claims file dated in February 2011, which supports the assignment of a 20 percent rating.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where, as in this case, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Here, as the Veteran alleges, on February 24, 2011, a VA doctor evaluated her and noted, in part, flexion of the spine limited to 60 degrees with pain, a finding warranting the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237 (2015) (20 percent rating assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis).  

The question remains whether the Veteran is entitled to an initial schedular rating in excess of 20 percent, from February 24, 2011, the date the Veteran exhibited this worsened limitation of motion, and/or whether she is entitled to an initial rating in excess of 10 percent prior to February 24, 2011.

Since February 24, 2011, the Veteran has not experienced forward flexion of the thoracolumbar spine to 30 degrees or less and no medical professional has noted ankylosis of the thoracolumbar spine, favorable or otherwise.  38 C.F.R. § 4.71a, DC 5237 (40 percent rating assignable for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; 50 percent rating assignable for unfavorable ankyloses of the entire thoracolumbar spine; 100 percent rating assignable for unfavorable ankyloses of the entire spine).  

Rather, during a treatment visit in March 2011, the Veteran reported radiating pain, contemplated in the separate rating assigned her RLE radiculopathy, increased during certain activities.  X-rays showed degenerative joint disease of the lumbar spine, but the treatment provider noted full range of motion of the lumbar spine.  The Veteran continued to report chronic back pain in 2012, during treatment visits for cervical spine complaints, but treatment providers did not test her range of thoracolumbar motion.  It was not until March 2013, during a VA examination, that the Veteran was again unable to flex her thoracolumbar spine beyond 60 degrees.

Prior to February 24, 2011, the Veteran consistently reported back pain during treatment visits and participated in physical therapy, but exhibited greater range of motion of the thoracolumbar spine.  No provider noted a fracture, muscle spasm, or guarding such that a rating in excess of 10 percent is not warranted for that time period.  38 C.F.R. § 4.71a, DC 5237 (10 percent rating assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height).  

For instance, during a VA examination conducted in March 2009, the Veteran was able to forward flex to 80 degrees and then, on repetition, to 70 degrees with pain.  She had combined range of motion of the thoracolumbar spine of 190 degrees.  During a VA examination conducted in November 2010, she was able to forward flex to 85 degrees with pain after 50 degrees, including on repetitive use.  She had combined range of motion of the thoracolumbar spine of 205 degrees.   

In sum, from November 8, 2008 to February 23, 2011, the Veteran exhibited low back pain, worse after certain activity, and forward flexion of the thoracolumbar spine limited to at worst 70 degrees, including on repetitive use.  Beginning on February 24, 2011, the Veteran exhibited forward flexion of the thoracolumbar spine limited to 60 degrees with pain.  Accordingly, the criteria for entitlement to an initial schedular rating in excess of 10 percent for lumbosacral strain, from November 8, 2008 to February 23, 2011, are not met.  The criteria for entitlement to an initial 20 percent schedular rating for lumbosacral strain, from February 24, 2011, are met.  


ORDER

An initial schedular rating in excess of 10 percent for lumbosacral strain, from November 8, 2008 to February 23, 2011, is denied.

An initial 20 percent schedular rating for lumbosacral strain, from February 24, 2011, is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


